Citation Nr: 1045053	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-39 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to a rating in excess of 20 percent disabling for 
residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision by the Buffalo, New 
York Regional Office (RO) of the Department of Veterans Affairs 
(VA) that decreased the evaluation assigned for prostate cancer 
from 100 percent to 20 percent disabling effective November 1, 
2008.  In his September 2008 notice of disagreement, and December 
2008 substantive appeal, the Veteran limited his appeal to 
entitlement to an evaluation in excess of 20 percent for the 
residuals of his prostate cancer, and more specifically, has 
argued that his symptoms warrant a 40 percent rating.  The 
propriety of the reduction in the rating for prostate cancer from 
100 percent disabling was not raised by either the appellant or 
his representative and that determination is not currently on 
appeal and will not be further discussed.


FINDING OF FACT

The Veteran is shown to have daytime voiding at intervals that 
are more frequent than once per hour, and at times is shown to be 
every 15 to 20 minutes.


CONCLUSION OF LAW

The criteria for a 40 percent rating for residuals of prostate 
cancer have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.14, 4.115a, 4.115b, 
Diagnostic Codes 7527, 7528 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Veteran on 
his VA Form 9, and his representative in an August 2010 
statement, have indicated that they wish a 40 percent rating.  In 
this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.

II.  Increased Rating for Prostate Cancer

The Veteran argues that his prostate cancer residual disability 
is improperly rated as 20 percent disabling, following a 
reduction from 100 percent disabling.  He is not challenging the 
propriety of the reduction from 100 percent itself, but is 
instead arguing that the residual disability is higher than the 
20 percent rating currently in effect.  Both he and his 
representative have argued that his residual disability should be 
rated at 40 percent based on his current symptoms.  He 
specifically alleges that the April 2008 VA examination upon 
which the reduction was based improperly worded his symptoms, 
which the RO interpreted as only meeting the criteria for a 20 
percent rating.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A decision of the 
United States Court of Appeals for Veterans Claims (Court) has 
held that in determining the present level of a disability for 
any increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.  
In appeals of the initial rating assigned following a grant of 
service connection, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Malignant neoplasms of the genitourinary system are rated under 
38 C.F.R. § 4.115(b) Diagnostic Code 7528.  Pursuant to these 
provisions, a 100 percent evaluation is warranted when the 
evidence indicates malignant neoplasms of the genitourinary 
system.  A "Note" to this code section states that the rating of 
100 percent will continue for six months following cessation of 
surgical, X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, and if there has been no local reoccurrence or 
metastasis following the cessation of the therapy, then the 
disability is to be rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Id.

Additionally, postoperative residual disability of the prostate 
gland is rated as either a urinary tract infection or as voiding 
dysfunction whichever is greater.  38 C.F.R. § 4.115(b), 
Diagnostic Code 7527 (2010).

The Veteran has not undergone additional surgery or therapy for 
prostate cancer since 2003.  Hence, the Veteran's condition 
should be rated pursuant to the Note to Diagnostic Code 7528 and 
Diagnostic Code 7527. Id.

The Veteran's prostate cancer residuals are most appropriately 
evaluated in terms of voiding dysfunction, as there is no medical 
evidence of record indicative of renal dysfunction.  Voiding 
dysfunction is rated under the three subcategories of urine 
leakage, urinary frequency, and obstructed voiding.  See 38 
C.F.R. § 4.115a (2010).

The Veteran has been assigned a 20 percent rating based upon 
urinary frequency.  A 10 percent rating is warranted for daytime 
voiding interval between two and three hours, or; awakening to 
void two times per night.  A 20 percent rating contemplates a 
daytime voiding interval between one and two hours, or; awakening 
to void three to four times per night.  A maximum 40 percent 
rating is warranted for a daytime voiding interval less than one 
hour or; awakening to void five or more times per night. 38 
C.F.R. § 4.115(a) (2010).

Evaluation under urine leakage involves ratings ranging from 20 
to 60 percent and contemplates continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence.  The maximum 60 percent rating is assigned when 
these factors require the use of an appliance or the wearing of 
absorbent materials which must be changed more than four times 
per day.  A 40 percent rating is assigned when there is leakage 
requiring the wearing of absorbent materials which must be 
changed two to four times per day.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent materials 
which must be changed less than two times per day. Id.

Obstructed voiding includes ratings ranging from noncompensable 
to 30 percent.  The maximum 30 percent rating contemplates 
urinary retention requiring intermittent or continuous 
catheterization.  A 10 percent rating contemplates marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following: (1) post-void residuals greater than 150 cubic 
centimeters (cc's); (2) uroflowmetry; markedly diminished peak 
flow rate (less than 10 cc's per second); (3) recurrent urinary 
tract infections secondary to obstruction; or (4) stricture 
disease requiring periodic dilatation every 2 to 3 months.  A 
noncompensable rating contemplates obstructive symptomatology 
with or without stricture disease requiring dilatation one to two 
times per year. Id. 

The pertinent history regarding this matter is as follows.  The 
Veteran was diagnosed with prostate cancer in May 2007 and 
underwent a radical prostatectomy in July 2007.  He underwent no 
subsequent surgeries to treat his cancer, and there is no 
evidence of recurrence shown.  

Service connection was granted for prostate cancer by an October 
2007 rating, which assigned a 100 percent rating for the prostate 
cancer as well as a special monthly compensation for loss of use 
of a creative organ.  

The VA treatment records from 2008 all generated during a period 
in which he was in receipt of a 100 percent rating confirmed 
problems with nocturia at night and dribbling since treatment for 
his prostate cancer, as noted in May 2008 and November 2008.  A 
July 2008 primary care note also noted that he was occasionally 
incontinent and had to wear a "dignity garment."  None of the 
records noted problems such as dysuria or hematuria.  The records 
also documented ongoing problems with erectile dysfunction.  
Private urology records revealed that in June 2008 his postvoid 
residual from a bladder ultrasound was 5 milliliters.  

The April 2008 VA examination, upon which the reduction to 20 
percent was based, revealed that the Veteran reported having no 
energy and weakness, being not able to lift as much as he used 
to.  He reported some anorexia, but ate smaller amounts more 
frequently, thus having regained most of his 10 to 15 pound 
weight loss.  He had residual urinary symptoms that included 
frequency reported by the examiner as "less than every hour in 
the daytime."  He reported that if he was going out somewhere he 
would have to avoid drinking liquids beforehand in case he was 
unable to find a toilet immediately on arrival.  His nocturia was 
at least 3 times a night.  He had no hesitancy and found it hard 
to stop the stream, which was full.  He had no dysuria.  He did 
have urgency.  He also had leakage especially when doing physical 
exertion such as running, coughing sneezing and lifting.  He used 
a paper towel in his underwear and changed it hourly during the 
day and at work.  Aside from the underwear, he used an absorbent 
pad about once per day.  He had no renal complications such as 
stones, colic or nephritis.  He also had no other bladder 
complications such as urinary tract infections, nor has he needed 
catheterizations, drainage procedures or dilations since two 
weeks after his surgery.  He presently required no medications or 
diet therapy.  He also had erectile dysfunction that was not 
correctable.  Examination however revealed that he had no penile 
deformity.  

His condition is noted to have limited activities such as 
visiting friends and socializing as he avoided liquid intake so 
he does not need to use the bathroom every 15-20 minutes.  He 
lacked energy to exercise the way he used to.  Prior to surgery 
he was a runner but now ran shorter distances less frequency and 
no longer lifted weights.  He was able to do chores and shopping 
for shorter periods of time.  Occupationally he was able to work 
as a custodian but needed to use the bathroom frequently.  The 
only time lost from work was the several weeks after his surgery, 
and he was given a less physical job for a few months afterwards.  
His last PSA from January 2008 was noted to be undetectable.  He 
was diagnosed with prostate cancer status post radical retropubic 
prostatectomy with residuals of urinary incontinence and erectile 
dysfunction.  

The representative statement submitted in June 2008 alleged that 
the report from the April 2008 examination which stated that he 
has urinary frequency less than every hour was misinterpreted, 
and that he actually needs to void at intervals that are less 
than an hour apart.  It was also noted that the report indicated 
that he had nocturia at a minimum of 3 times a night and that the 
examiner should have further clarified the actual frequency above 
3 times a night.  In regards to incontinence it was pointed out 
that the reason the Veteran used paper towels rather than 
absorbent pads was that he did not know the VA would provide 
these pads for him.  The representative repeated these 
contentions again in an August 2010 brief in which he argued that 
a 40 percent rating should be assigned for his residuals.  The 
Veteran's substantive appeal from December 2008 also specifies 
that his symptoms should be found to meet the criteria for a 40 
percent rating.

The Veteran further submitted a statement in September 2008 where 
he stated that his urinary problems interfered with every aspect 
of his life and he sometimes urinated as many as four times an 
hour.  He described how this condition interfered with tasks such 
as driving and going to the store.

Based on a review of the foregoing, the Board finds that the 
Veteran's residuals from prostate warrant a 40 percent rating.  
This is based on the June 2008 VA examination report (later 
clarified by the representative), which suggest frequency that is 
more than once an hour.  The report from the examination appears 
to have been clumsily worded and was mistakenly interpreted by 
the RO as a frequency of less than once per hour.  However the 
examination report more clearly reports that the Veteran has 
voiding intervals of 15 to 20 minutes unless he withholds from 
drinking beverages.  There is no evidence of record that directly 
contradicts such reported intervals.  Accordingly he is shown to 
meet the criteria for a 40 percent rating based on voiding 
dysfunction, shown to be urinary frequency.  As this is the 
rating specifically requested by the Veteran, the Board finds 
this satisfies his claim in full, and there is no need to further 
address whether a higher rating than the 40 percent rating is 
indicated under other potentially applicable criteria, to include 
the appropriateness of consideration under extraschedular 
criteria.  


ORDER

A 40 percent rating is granted for residuals of prostate cancer, 
subject to the laws and regulations governing the payment of 
monetary benefits.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


